           Case 1:91-cr-10247-DPW Document 421 Filed 09/01/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,                     )
                                              )          Criminal No. 91-10247-DPW
                       v.                     )
                                              )
PETER KATTAR, et al.,                         )
                 Defendants.                  )

                 UNITED STATES’ MOTION TO PARTIALLY VACATE
                      RESTRAINING ORDER (Docket No. 178)

       The United States of America hereby moves this Court to partially vacate the Restraining

Order, issued on January 30, 1992 (Docket No. 178) (copy attached), in the above-captioned

criminal case, as to the following real property only:

              35 McKenney Circle, Andover, Massachusetts (the “35 McKenney Circle
               Property”).

       As grounds for this motion, the United States submits that defendant Peter Kattar (the

“Defendant”) is deceased, and therefore, the government would not pursue any outstanding

forfeiture judgment against the Defendant.

       Further, the United States was contacted by a real estate attorney, who indicated that

there is a sale pending for the 35 McKenney Circle Property. The real estate attorney alerted the

United States that the Restraining Order was recorded with the Essex Registry of Deeds, but no

release appears to have been recorded. A review of the docket in this case also does not indicate

that the Restraining Order was released. Records indicate, however, that in addition to the

Restraining Order, the United States obtained a lis pendens on this property in a related civil

forfeiture action, United States v. Parcel of Land with Buildings, Appurtenances and

Improvements thereon located at 35 McKenney Circle, Andover, Massachusetts, Civil Action

No. 92-1067. Documents recorded with the Essex County Registry of Deeds indicate that the lis
         Case 1:91-cr-10247-DPW Document 421 Filed 09/01/21 Page 2 of 2




pendens was released and that the civil forfeiture action was disposed of by dismissal. See

attached release of lis pendens. From a review of the docket in this criminal matter, it appears,

however, that the United States may not have filed a corresponding motion to vacate the

Restraining Order as to the 35 McKenney Circle Property.

       In an abundance of caution to allow the sale of the property to proceed and because the

government would no longer pursue forfeiture due to the Defendant’s death, the United States

respectfully requests that the Court vacate the Restraining Order with respect to the 35

McKenney Circle Property. Once the Court vacates the Restraining Order with respect to 35

McKenney Circle Property, the United States will provide a copy of the order to the real estate

attorney involved in the sale of the property.

       WHEREFORE, the United States respectfully moves that this Court enter an order

Partially Vacating the Restraining Order (Docket No. 178), as to the 35 McKenney Circle

Property only. A proposed order is submitted herewith.

                                                       Respectfully submitted,

                                                       NATHANIEL R. MENDELL
                                                       Acting United States Attorney,

                                                 By:   /s/ Carol E. Head
                                                       CAROL E. HEAD
                                                       Assistant United States Attorneys
                                                       United States Attorney’s Office
                                                       1 Courthouse Way, Suite 9200
                                                       Boston, MA 02210
                                                       (617) 748-3100
Date: September 1, 2021                                carol.head@usdoj.gov




                                                   2
